Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Patrick Floyd Wilson appeals the district court’s order denying his Fed. R.Crim.P. 36 motion to correct a clerical error in the judgment issued following his resentencing. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Wilson, No. 5:96-cr-30056-MFU-1 (W.D.Va. Nov. 23, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.